        Case 3:17-cv-00045-JR     Document 121      Filed 05/29/20   Page 1 of 5




Scott Brooksby, OSB #950562
E-mail: sbrooksby@olsonbrooksby.com
Telephone: 503.290.2420
Kristin Olson OSB #031333
E-mail: kolson@olsonbrooksby.com
Telephone: 503.290.2422
OLSON BROOKSBY PC
1020 SW Taylor Street, Suite 400
Portland, OR 97205

Dan W. Goldfine (admitted pro hac vice)
(Arizona State Bar No. 018788)
E-mail: dan.goldfine@huschblackwell.com
Telephone: 480.824.7887
Joshua Grabel (admitted pro hac vice)
(Arizona State Bar No. 018373)
E-mail: josh.grabel@huschblackwell.com
Telephone: 480.824.7883
Ian M. Fischer (admitted pro hac vice)
(Arizona State Bar No. 026239)
E-mail: ian.fischer@huschblackwell.com
Telephone: 480.824.7885
HUSCH BLACKWELL LLP
5060 N. 40th Street, Suite 250
Phoenix, AZ 85018
Facsimile: 480.824.7905

Attorneys for Plaintiffs Government Employees
Insurance Company, GEICO General Insurance
Company, GEICO Casualty Company, and GEICO
Indemnity Company

                         UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF OREGON

                                PORTLAND DIVISION

 GOVERNMENT EMPLOYEES                       Case No. 3:17-cv-00045-JR
 INSURANCE COMPANY, a Maryland
 insurance company; GEICO GENERAL           JOINT STATUS REPORT
 INSURANCE COMPANY, a Maryland
 insurance company; GEICO CASUALTY          -and-
 COMPANY, a Maryland insurance
 company; and GEICO INDEMNITY               JOINT AMENDED PROPOSED CASE
 COMPANY, a Maryland insurance              SCHEDULE
 company,

                             Plaintiffs,

PAGE 1 – JOINT PROPOSED CASE SCHEDULE
         Case 3:17-cv-00045-JR       Document 121       Filed 05/29/20     Page 2 of 5




         v.

 LEIF’S AUTO COLLISION CENTERS,
 LLC, an Oregon limited liability company
 dba LEIF’S AUTO COLLISION
 CENTERS, and LEIF HANSEN, an
 individual,

                              Defendants.

        Plaintiffs Government Employees Insurance Company, GEICO General Insurance

Company, GEICO Casualty Company, and GEICO Indemnity Company, and Defendants Leif’s

Auto Collision Centers, LLC and Leif Hansen and state as follows:

        1.    On May 17, 2018, the Hon. Paul Papak issued the initial Order Staying this case

while the parties pursued settlement negotiations. (ECF DOC. NO. 72). During the ensuing 21

months, the Parties have engaged in settlement discussions, including a private mediation with

the Hon. Janice Wilson on July 25, 2018 and a Judicial Settlement Conferences with Judge

Acosta on January 7, 2019 (ECF. DOC. NO. 89). The parties also met informally in Tucson in

March 2019 in an attempt further settlement efforts outside the presence of their respective

counsel and without a mediator.

        2.    On September 24, 2019, the parties were at an impasse and this Court entered a

scheduling order that set deadlines related to the case. (ECF DOC. NO. 113).

        3.    Subsequently, the parties decided to again attempt to settle the matter and held a

second Judicial Settlement Conference with Judge Acosta on February 18, 2020 (ECF DOC. NO.

117).

        4.    After the Judicial Settlement Conference with Judge Acosta, progress on

settlement negotiations again reached an impasse. On April 3, 2020, the parties submitted a joint

amended proposed case schedule that reflected the need for a discovery extension and to


PAGE 2 – JOINT PROPOSED CASE SCHEDULE
         Case 3:17-cv-00045-JR           Document 121   Filed 05/29/20      Page 3 of 5




acknowledge the impact of the complex and evolving COVID-19 pandemic on that schedule.

(ECF DOC. NO. 118). The Court issued a new amended case schedule on April 7, 2020 (ECF

DOC. NO. 119).

       5.      The Court’s April 7, 2020 Order included a deadline (June 1, 2020) for the Parties

to reconvene to evaluate whether any of the proposed dates, as entered by the Court in response

to this submission, may require further adjustments. On May 21, 2020, the Parties conferred on

the need for further adjustment in light of the complex and evolving COVID-19 pandemic. The

Parties respectfully request that the Court grant the proposed amended schedule outlined below

that includes a deadline (August 1, 2020) for the Parties to again evaluate whether any of the

proposed dates, as entered by the Court in response to this submission, may require further

adjustments based on Chief Judge Hernandez’s Standing Order issued May 21, 2020, or other

considerations that may arise.

       6. Therefore, the Parties propose the following amended case management schedule.

                         Event                           Current Deadline     Proposed Revised
                                                                                 Deadlines

Deadline for Parties to reconvene to evaluate whether          6/1/20              10/1/20
any of the proposed dates, as entered by the Court,
may require further adjustment

Deadline for Joint Status Report regarding deadline            6/1/20              10/1/20
amendments, if necessary.

Close of fact and written discovery (including               10/30/20               3/1/21
opposing party and third-party depositions)

Written consents to Magistrate, if any                       10/30/20               3/1/21

Initial expert report disclosure deadline                    12/11/20              4/12/21

Rebuttal expert report deadline                               2/19/21              6/21/21

Expert discovery completion deadline                          3/26/21              7/26/21


PAGE 3 – JOINT PROPOSED CASE SCHEDULE
        Case 3:17-cv-00045-JR       Document 121    Filed 05/29/20      Page 4 of 5




                          Event                      Current Deadline     Proposed Revised
                                                                             Deadlines

Dispositive motion deadline                               4/9/21                8/9/21

Pretrial Order deadline                             5/10/21 or until 30   9/10/21 or until 30
                                                      days after this       days after this
                                                       Court’s final         Court’s final
                                                         ruling on             ruling on
                                                        dispositive           dispositive
                                                      motions, which        motions, which
                                                       ever is later         ever is later

DATED this 29th day of May, 2020.
                                         Respectfully Submitted,

                                         HUSCH BLACKWELL LLP

                                         BY: /s/ Joshua Grabel
                                         Dan W. Goldfine (admitted pro hac vice)
                                         (Arizona State Bar No. 018788)
                                         E-mail: dan.goldfine@huschblackwell.com
                                         Telephone: 480.824.7887
                                         Joshua Grabel (admitted pro hac vice)
                                         (Arizona State Bar No. 018373)
                                         E-mail: josh.grabel@huschblackwell.com
                                         Telephone: 480.824.7883
                                         Ian M. Fischer (admitted pro hac vice)
                                         (Arizona State Bar No. 026239)
                                         E-mail: ian.fischer@huschblackwell.com
                                         Telephone: 480.824.7885
                                         2415 E. Camelback Road, Suite 420
                                         Phoenix, AZ 85016

                                         OLSON BROOKSBY PC
                                         Scott A. Brooksby, OSB #950562
                                         sbrooksby@olsonbrooksby.com
                                         503.290.2420
                                         Kristin L. Olson, OSB #031333
                                         kolson@olsonbrooksby.com
                                         503.290.2422

                                        Attorneys for Plaintiffs Government Employees
                                        Insurance Company, GEICO General Insurance
                                        Company, GEICO Casualty Company, and GEICO
                                        Indemnity Company

PAGE 4 – JOINT PROPOSED CASE SCHEDULE
           Case 3:17-cv-00045-JR   Document 121    Filed 05/29/20     Page 5 of 5




                                        LORBER, GREENFIELD & POLITO LLP


                                        BY: /s/ Katie L. Smith (w/permission)
                                        Katie L. Smith, OSB #034545
                                        ksmith@lorberlaw.com
                                        Karlek S. Johnson, OSB#164120
                                        kjohnson@loberlaw.com
                                        610 S.W. Alder Street, Suite 315
                                        Portland, OR 97205
                                        Phone: (503) 416-4785

                                        Steven D. Olson, OSB #003410
                                        Steven.olson@tonkon.com
                                        Stephanie J. Grant, OSB #154957
                                        Stephanie.grant@tonkon.com
                                        TONKON TORP LLP
                                        888 SW Fifth Avenue, Suite 1600
                                        Portland, OR 97204
                                        Phone: 503.221.1440

                                       Attorneys for Defendants Leif’s Auto Collision
                                       Centers, LLC and Leif Hansen




PAGE 5 – JOINT PROPOSED CASE SCHEDULE
HB: 4813-7431-4941.2
